ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1978-12-19_JUD_01_PO_03_FR.txt. 50

OPINION INDIVIDUELLE DE M. LACHS
[Traduction]

Je m’associe 4 la principale conclusion de la Cour, mais je trouve qu’elle
n’a pas attaché suffisamment d’importance à la seconde des bases sur
lesquelles la Grèce déclare fonder sa compétence, c’est-à-dire le commu-
niqué de Bruxelles du 31 mai 1975. Je pense, comme le dit l'arrêt, que l’on
ne connaît pas «de règle de droit international interdisant qu’un [tel]
communiqué … constitue un accord international destiné à soumettre un
différend à l’arbitrage ou au règlement judiciaire » (par. 96).

Il n’est peut-être pas inutile de rappeler que la Cour a jugé qu’un
engagement « exprimé publiquement et dans l’intention de se lier, même
hors du cadre de négociations internationales, a un effet obligatoire »
(C.LJ. Recueil 1974, p. 267), dans la mesure notamment où « les parties
sont libres de choisir [la forme] qui leur plait, pourvu que leur intention en
ressorte clairement » (C.I.J. Recueil 1961, p.31, confirmé dans C.LJ.
Recueil 1974, p. 268).

J'admets que la forme n’est pas décisive, mais nous nous trouvons, avec
le communiqué conjoint, devant un instrument international auquel s’ap-
pliquent des principes établis de longue date, interdisant toute interpré-
tation qui donnerait à penser qu’une disposition n’était « pas destinée à
avoir d’effet précis » (American and British Claims Arbitration, rapport
Nielsen, Cayuga Indians, p. 322; cf. Moore, International Adjudications,
Modern Series, vol. IV, p. 478).

Ces principes comportent application d’un certain critère, que la Cour
actuelle a confirmé : «la seule question pertinente est de savoir si la
rédaction employée dans une déclaration donnée révèle clairement l’in-
tention »(C.L.J. Recueil 1961, p. 32, repris dans C.J. Recueil 1974, p. 268).
Or, si l’on a recours à ce critère, il apparaît que ce qu’envisageait le
communiqué c'était une saisine conjointe de la Cour sur la base d’un
compromis à établir par les deux Etats.

Je ne peux pas souscrire à l’arrêt là où il est dit, au sujet des conséquences
juridiques du communiqué, que «c’est aux deux gouvernements eux-
. mêmes qu’il appartient d'examiner ces conséquences ainsi que l’effet à
attribuer éventuellement au communiqué conjoint » (par. 108). Au con-
traire, dans la mesure où le communiqué est un instrument international, la
question de ses conséquences juridiques exactes ne saurait être considérée
comme étant du ressort discrétionnaire de Pun ou l’autre des gouverne-
ments intéressés. Je crois donc assez justifié de s’attarder à cette ques-
tion.

D’après le texte du communiqué, les deux premiers ministres ont pro-

51
MER EGEE (OP. IND. LACHS) 51

cédé à l’examen des problèmes qui les opposaient et, à la suite de leur
réunion, ont pris certaines décisions. A propos du plateau continental de la
mer Egée, ils ont « decidé » que le problème devait être résolu « par la Cour
internationale de La Haye ». Ici, le sujet à traiter et l'institution qui serait
appelée à résoudre le différend ont été clairement désignés. Il paraît
amplement justifié de déduire du reste du communiqué que les représen-
tants des deux gouvernements se proposaient d'étudier entre autres choses
un compromis.

J’estime par conséquent que le texte oblige nettement la Grèce et la
Turquie à négocier un compromis. À mon avis, c’est une obligation objec-
tive, encore que je pense comme la Turquie qu’il demeurait nécessaire
d'établir un tel instrument et que la saisine devait être le fait des deux
parties et non d’une seule.

Les circonstances entourant la rédaction du communiqué confirment ce
qui précède. L’arrêt en fait longuement état (par. 100 et suiv.). Au terme
d’un échange de notes, le Gouvernement de la Grèce a noté « avec satis-
faction que le Gouvernement turc accepte en principe sa proposition de
soumettre conjointement à la Cour internationale de Justice à La Haye la
question de la délimitation du plateau continental de la mer Egée » (10 fé-
vrier 1975); peu de temps après, dans une déclaration faite devant PAs-
semblée nationale turque, le premier ministre de Turquie confirmait: « [ces
entretiens] porteront sur le compromis qui définira la base de l'affaire »
(3 mars 1975).

Vint ensuite la réunion des ministres des affaires étrangères des 17-19
mai 1975, au cours de laquelle eut lieu « une première étude d’un texte de
compromis concernant la soumission [du problème du plateau continen-
tal] devant la Cour internationale de Justice » (Requête, ann. III, ne 1). Et
la question fut véritablement réglée par les décisions enregistrées dans le
communiqué de Bruxelles qui, à mon avis, traduisaient un engagement de
fond de la part des deux Etats. Si l'intention avait été différente, le
communiqué aurait pu et dû consister en un texte où la deuxième phrase
n'aurait pas figuré. Les circonstances présidant à l’élaboration du commu-
niqué confirment donc les conséquences juridiques implicites de son
libellé.

Ces conséquences « doivent être envisagées dans le cadre général de la
sécurité des relations internationales et de la confiance mutuelle si indis-
pensable dans les rapports entre Etats » (C.IJ. Recueil 1974, p. 269).

Ce rappel étant fait, il n’en demeure pas moins évident que le commu-
niqué de Bruxelles n’était pas en soi un titre suffisant pour porter le
différend devant la Cour, car les parties étaient convenues de saisir
conjointement la Cour, et l’on ne peut pas dire que le Gouvernement de la
Turquie ait accepté une autre procédure; il restait par conséquent à arrêter
d’un commun accord les modalités de la saisine.

Cela étant, le communiqué stipulait clairement que les parties devaient

52
MER ÉGÉE (OP. IND. LACHS) 52

poursuivre les négociations. D’une manière générale, j’estime qu’une obli-
gation de négocier avait été établie.

*

J'en arrive ainsi à formuler quelques réflexions d’ordre général sur le
rapport entre les négociations et les fonctions de la Cour. Il existe à
Pévidence des différends que seules les négociations permettent de ré-
soudre, la nature du problème et les mesures envisagées ne laissant aucun
autre choix. Mais il en est aussi beaucoup que l’on résoudrait plus facile-
ment en combinant diverses méthodes. Le caractère souvent inhabituel des
problèmes que doivent affronter les Etats de nos jours oblige à utiliser le
plus d’instruments et à se réserver le plus de voies possible pour résoudre
les questions complexes et souvent miltidimensionnelles qui se posent. Il y
a souvent avantage à utiliser plusieurs méthodes, ensemble ou successive-
ment. Il ne faut donc voir aucune incompatibilité entre les divers instru-
ments et tribunaux dont les Etats peuvent user, car ils se complètent les uns
les autres. Malgré l’interdépendance des problèmes, on peut isoler certains
d’entre eux, leur donner la priorité et essayer de les soumettre à un for
distinct. Ainsi peut-on espérer empêcher un différend de s’aggraver et de
dégénérer en conflit. Dans ce contexte, malgré les apparences, le rôle de la
Cour comme institution mise au service du règlement pacifique des diffé-
rends devrait revêtir de plus en plus d'importance.

Parmi les considérations à ne pas perdre de vue si l’on veut que la Cour
joue son rôle, il en est deux qui présentent une importance primor-
diale:

La Cour n’a la faculté d’agir que sur la base du consentement des Etats
en litige, qui doit être établi ad causam ou en vertu de liens juridictionnels
plus généraux. La déception ressentie quand la Cour se déclare incompé-
tente est sans aucun doute amère pour un Etat qui, par le dépôt de sa
requête, a manifesté sa foi dans le règlement obtenu par voie judiciaire.
Cependant la Cour ne doit jamais enfreindre la loi qui lui est imposée, car,
pour elle, le seul moyen d’inspirer confiance et de renforcer son rôle est
d’agir dans les limites de son Statut et de son Règlement, d’une manière
conforme à sa vocation.

Puisque tous les moyens de règlement pacifique énumérés à Particle 33
de la Charte des Nations Unies sont compatibles et complémentaires, le
règlement judiciaire doit être considéré comme un simple succédané au
règlement direct et amiable des conflits entre Etats (cf. C.P.J.I. série A
n° 22, p. 13). H faut donc faire justice de toute présomption qui voudrait
que le succédané des entretiens amiables soit par nécessité inamical, car
l’image antagoniste de l'instance contentieuse continue de masquer la
place qui revient nécessairement à la Cour parmi les modalités du règle-
ment pacifique. Au contraire, il a été maintes fois déclaré au nom des Etats
que, selon les termes du paragraphe 6 de la résolution 3232 (XXIX) de
l'Assemblée générale des Nations Unies:

53
MER ÉGÉE (OP. IND. LACHS) 53

« le recours à un règlement judiciaire des différends juridiques, parti-
culièrement le renvoi à la Cour internationale de Justice, ne devrait
pas être considéré comme un acte d’inimitié entre Etats ».

La même idée a été soulignée par diverses associations et sociétés sa-

vantes.

La reconnaissance de ce principe, qui consacre le caractère intrinsèque
de la Cour, doit Paider a s’acquitter de la fonction d’organe judiciaire
principal des Nations Unies que lui confère la Charte.

(Signé) Manfred LACHS.

54
